AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Casc (Moditied) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DlsTRlcT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Cornmitted On or Alter November l, 1987)

Al.tum Pereyradcobos Case Number: 3:18-mj~23088-BLM

Thomas S Sims
Defendam ’s A !torney

 

 

 

 

 

 

 

 

 

 

REGISTRATION No. 81496293 F g H_ E D
THE DEFENDANT: l 1
pleaded guilty to count(s) 1 of Complaint DEC 2018
E was found guilty to count(s) ' ~L,C-J'~K E,`§T§;§;F':'O,§]}§?{`§§TW&
after a plea of not guilty. E' "'"'/ DEP'-‘"
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense ` Count Number[s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $lO WAIVED Fine: WAIVED
lX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December ll, 2018
Date of Imposition of Sentence

HO`I\T€RABLE MIE:H’AEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-23088-BLM

 

 

